J-S58028-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

BRUCE WAYNE MILLER

                            Appellant                No. 1984 MDA 2015


                 Appeal from the Order Entered April 22, 2015
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0000425-2011



BEFORE: GANTMAN, P.J., BOWES AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                        FILED NOVEMBER 28, 2016

       Bruce Wayne Miller appeals pro se1 from the judgment of sentence of

one to three years imprisonment that was imposed after he violated a

technical condition of his special probation.2 We affirm.

____________________________________________


1
  On April 4, 2016, we remanded this matter for a hearing pursuant to
Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), to determine whether
Appellant voluntarily waived his right to counsel. Following an on-the-record
colloquy, the trial court accepted Appellant’s waiver of counsel as knowing
and voluntary.
2
   As opposed to typical “state” probation, special probation is an order of
probation entered by the trial court that directs the Pennsylvania Board of
Probation and Parole to supervise the probationary term of a state sentence
but permits the trial court to retain the power to revoke probation under 42
Pa.C.S. § 9771 and impose a new sentence. See 61 Pa.C.S. § 6133(a)
(“The board shall have exclusive power to supervise any person placed on
(Footnote Continued Next Page)


* Retired Senior Judge assigned to the Superior Court.
J-S58028-16



       On July 11, 2011, Appellant pled guilty to possession with intent to

deliver (oxycodone). On May 31, 2013, the trial court imposed thirteen to

thirty-six months imprisonment followed by two years of special probation to

be   supervised    by     the    Pennsylvania     Board   of   Probation   and   Parole

(“the Board”).3 We dismissed the ensuing appeal due to Appellant’s failure

to file a brief.

       As it relates to the issues addressed herein, one of the conditions of

special probation proscribed Appellant from traveling outside of the five-

county supervisory district governed by the Board’s Allentown office.4

Appellant began serving the special probation on May 15, 2014. On January
                       _______________________
(Footnote Continued)

probation by any judge of a court having criminal jurisdiction, when the
court by special order directs supervision by the board.”); Commonwealth
v. Mitchell, 955 A.2d 433 (Pa.Super. 2008). As Judge Klein explained in
the concurring statement he authored in Mitchell, supra at 441, “by using
special probation[,] . . . the [state] agent handling the parole will also
handle the probation. At the same time, the trial judge retains his or her
authority to resentence if there is a violation. This scheme is logical and
maintains judicial discretion without duplicating effort.”
3
  The trial court initially imposed the thirteen to thirty-six month judgment of
sentence on February 28, 2012. On March 12, 2013, we vacated that
sentence and remanded for further proceedings to supplement the record.
See Commonwealth v. Miller, 69 A.3d 1289 (Pa.Super. 2013)
(unpublished memorandum).             On May 31, 2013, the trial court
supplemented the record and re-imposed the original sentence.
4
  The Allentown District comprised Bucks, Berks, Schuylkill, Lehigh, and
Northampton Counties. N.T., 4/22/15, at 3. Appellant admitted to the
supervising agent that he traveled outside the five-county district without
authorization on approximately five occasions. Id. at 4, 6, 8.




                                            -2-
J-S58028-16



22, 2015, Appellant’s probation agent filed a notice of technical violation

alleging that Appellant had traveled outside the district without permission.

Appellant waived his Gagnon I hearing.5

       On March 24, 2015, Appellant filed a petition to vacate the Gagnon II

violation of probation (“VOP”) proceeding because the travel restriction was

not imposed by the trial court and due to the approximately three-month

delay between the date of the underlying traffic citation and the date that

the Commonwealth issued notice of the violation of probation proceeding.

The trial court denied the motion, and following the VOP hearing on April 22,

2015, it found Appellant in technical violation of the conditions of his

probation.    The court revoked special probation and imposed one to three

years imprisonment.         Appellant filed a timely post-sentence motion for

reconsideration6 and within thirty-days of the date the motion was denied by


____________________________________________


5
 Gagnon v. Scarpelli, 411 U.S. 778 (1973) (defendant accused of violating
probation is entitled to two hearings: 1) a pre-revocation hearing to
determine probable cause of a violation; and 2) a revocation hearing to
establish violation and determine whether revocation is warranted).
6
  The motion for reconsideration noted that Appellant secured employment,
abstained from criminal activity, and desired to “continue working on his
rehabilitation   with   community-based     supervision.”       Motion    for
Reconsideration, 5/1/15, at unnumbered 2. Appellant requested that the
trial court either suspend the imposition of total confinement, reduce the
judgment of sentence to two months time served, or impose six months to
three years confinement. Id. Appellant did not challenge a discretionary
aspect of sentence beyond the imposition of total confinement for a technical
(Footnote Continued Next Page)


                                           -3-
J-S58028-16



operation of law, he filed a notice of appeal.     The ensuing Rule 1925(b)

statement raised thirty-one enumerated issues. The trial court entered an

opinion that addressed several of Appellant’s claims and deemed the

remaining issues waived.7

      First, we must determine whether the appeal is timely.      Pursuant to

Pa.R.Crim.P. 708(E), a post-sentence motion for reconsideration does not

toll the thirty-day appeal period after a VOP hearing.     Herein, Appellant’s

notice of appeal, which he filed following the denial of his post-sentence

motion by operation of law is obviously untimely. Nevertheless, we find a

breakdown in the court machinery because the trial court inaccurately

advised Appellant of his appeal rights. Specifically, in a post-sentence rights

form issued at the close of the VOP hearing, the trial court informed

Appellant that if he filed a timely post-sentence motion, the notice of appeal

had to be filed within thirty-days of the order denying the motion.       See

Verification of Post Sentence Rights, 4/22/15, at 1.        This is a patent

                       _______________________
(Footnote Continued)

violation nor did he assail the trial court’s impartiality or assert that the
condition of probation infringed upon his religious freedom.
7
    One month after the trial court issued its Rule 1925(a) opinion, Appellant
filed an amended concise statement that rehashed assertions that he had
included in the prior statement and purported to assert a novel claim
arguing that the trial court failed to craft an individualized sentence. As
discussed in the body of this memorandum, that sentencing issue is waived
because it was not asserted during sentencing or in the post-sentence
motion.



                                            -4-
J-S58028-16



misstatement of the law that is tantamount to a breakdown of the court’s

operations.       See Commonwealth v. Parlante, 823 A.2d 927, 929

(Pa.Super. 2003) (declining to quash appeal because untimely filing resulted

from trial court's misstatement of appeal period under Pa.R.Crim.P. 907(E),

which operated as breakdown in court's operation).          Accordingly, we treat

the notice of appeal as timely filed and address the merits of Appellant’s

issues that were raised before the trial court and presented in the Rule

1925(b) statement.

      Appellant enumerates thirteen issues for our review, which we have

condensed into seven broad complaints: (1) Whether the trial court erred in

revoking his probation based upon a purported condition of probation that

the   probation    agent   lacked   authority   to   enforce;   (2)   Whether   the

Commonwealth adduced sufficient evidence to establish the probation

violation; (3) Whether the condition of probation that restricted his ability to

travel infringed upon his freedom to exercise religion when he attended

services at a church that was located outside of the travel area and the

probation agent refused to ease the condition to permit him to attend the

services he desired; (4) Whether the trial court erred in refusing to recuse

from the VOP hearing after exhibiting bias, prejudice, and ill will; (5)

Whether the trial court considered facts that were outside of the record; (6)

Whether the trial court erred in failing to hold a timely VOP hearing; and (7)

Whether the trial court erred in imposing a sentence of total confinement for

                                       -5-
J-S58028-16



a technical violation of the conditions of probation. See Appellant’s brief at

3-6.

       The aggregate complaints that compiled Appellant’s third, fourth, and

fifth questions are waived pursuant to Pa.R.A.P. 302(a), due his failure to

raise them in the trial court. Specifically, Appellant failed to assert before

the trial court any issues regarding the restriction of his freedom of religion,

the trial court’s bias, failure to recuse, or its consideration of extra-judicial

facts. Thus, we do not address the merits of those claims.

       Our standard of review follows. We review the trial court’s decision to

revoke   probation   for    an   abuse   of    discretion.   Commonwealth     v.

MacGregor, 912 A.2d 315, 317 (Pa.Super. 2006). “Generally, in reviewing

an appeal from a judgment of sentence imposed after the revocation of

probation, this Court's scope of review includes the validity of the hearing,

the legality of the final sentence, and if properly raised, the discretionary

aspects of the appellant's sentence.”         Commonwealth v. Kuykendall, 2
A.3d 559 (Pa.Super. 2010); Commonwealth v. Cartrette, 83 A.3d 1030,

1033 n.1 (Pa.Super. 2013) (en banc) (Superior Court’s scope of review

includes claim challenging discretionary aspects of sentence following

revocation of probation).

       Appellant’s first preserved legal argument challenges the propriety of

the court’s finding of a probation violation. Essentially, he argues that, since

the travel restriction that he was found to have violated was not imposed by

                                         -6-
J-S58028-16



a court, it could not be considered grounds to revoke his probation.     We

reject Appellant’s characterization of the probation condition and his legal

argument.

     Appellant invokes MacGregor, supra, for the legal proposition that

conditions of probation that are not imposed by the sentencing court cannot

be grounds for violation.     In MacGregor, we vacated a judgment of

sentence that was imposed after a probation revocation based on a

condition of parole that was recited on a preprinted form applicable to

parole rather than the sentencing court.       We first observed that “the

legislature . . . has specifically empowered the court, not the probation

offices and not any individual probation officers, to impose the terms of

probation.” Id. at 317. Then, noting that the pertinent condition had been

“drafted by, and signed by a parole agent as the issuing authority,” we

reasoned that the record could not sustain the trial court’s finding that the

appellant violated the terms of his probation. Id. at 318.

     However, in Commonwealth v. Elliott, 50 A.3d 1284 (Pa. 2012), our

Supreme Court addressed our holding in MacGregor and held that, while

neither probation agencies nor probation agents may impose conditions of

probation, “the Board and its agents may impose conditions of supervision

that are germane to, elaborate on, or interpret any conditions of probation

that are imposed by the trial court.” Elliott, 50 A.3d at 1292.            It

summarized its holding as follows: “a trial court may impose conditions of

                                    -7-
J-S58028-16



probation in a generalized manner, and the Board or its agents may impose

more specific conditions of supervision pertaining to that probation, so long

as those supervision conditions are in furtherance of the trial court's

conditions of probation.” Id. Thus, despite Appellant’s protestations to the

contrary, the Board and its agents may, in fact, fashion a specific condition

of supervision insofar as it advances the conditions imposed by the trial

court. Id.

      Preliminarily, we observe that MacGregor is distinguishable insofar as

that case did not involve special probation under § 6133(a). The appellant

in that case had served his full term of confinement and was released to a

consecutive term of probation.          He subsequently violated probation based

upon the probation supervisor’s imposition of a condition that was listed on a

preprinted     form   outlining   the    “Special       Conditions    of   Parole.”    See

MacGregor, supra at 316.               Unlike the rote parole condition that was

misapplied to the probationer in MacGregor, however, Appellant violated a

condition that governed his special probation, a restriction that he

specifically   acknowledged       at    the    outset    of   the    Board’s   supervision.

Moreover, the travel restriction was not reflexively imposed by the probation

agent.    In reality, as the trial court highlighted in rejecting Appellant’s

position, the Pennsylvania Code expressly directed the Board to subject

Appellant to travel restrictions in this case. Specifically, the Code provides,

“A special probationer . . . is subject to the following conditions: (1) Be

                                              -8-
J-S58028-16



under the supervision of a district office or suboffice and not leave that

district without prior written permission of the . . . supervision staff.” 73

Pa.Code § 65.4. Hence, MacGregor, which involves the Board’s authority to

impose mechanical parole conditions to people on probation following a state

sentence, is not dispositive of the case at bar.

      The facts of this case align with the relevant facts the High Court

addressed in Elliot, supra, which, like the present case, involved the

Board’s supervision of a probationer serving special probation under §

6133(a).    Instantly, the court-ordered terms of probation included the

requirement that Appellant complete all of the conditions of special probation

imposed by the Board in its supervisory capacity.        Those conditions of

supervision, including the express requirement that Appellant remain within

the supervising district, were in keeping with the trial court’s order that

Appellant satisfy all of the responsibilities that probation entailed. Thus, as

the High Court recognized in Elliot, the Board’s supervisory condition was

germane to and in furtherance of the general conditions of probation

imposed by the trial court.    See Elliott, supra at 1292.     Accordingly, no

relief is due.   See Commonwealth v. Allshouse, 33 A.3d 31 (Pa.Super.

2011) (noting that probationer’s refusal to comply with supervisory

conditions was basis to sustain revocation due to unwillingness to cooperate

with the probation office).




                                     -9-
J-S58028-16



      Next, Appellant argues that the trial court adduced insufficient

evidence to establish that he violated the terms of his probation.       While

Appellant did not level this objection during the VOP proceedings, a

challenge to the sufficiency of the evidence may be raised for the first time

on   appeal.      See   Pa.R.Crim.P.   606(A)(7)   (defendant   may   challenge

sufficiency of evidence by leveling challenge on appeal). Thus, we address

the merits of this argument.

      The Commonwealth bears the burden of proving a probation violation

by a preponderance of the evidence. Commonwealth v. Shimonvich, 858
A.2d 132, 134 (Pa.Super. 2004). We outlined the pertinent legal precepts in

Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa.Super. 2007). “The

Commonwealth establishes a probation violation meriting revocation when it

shows, by a preponderance of the evidence, that the probationer’s conduct

violated the terms and conditions of his probation, and that probation has

proven an ineffective rehabilitation tool incapable of deterring [the]

probationer from future antisocial conduct.”

      Appellant contends that the evidence adduced during the VOP hearing

did not demonstrate that probation was an ineffective means to achieve his

rehabilitation.   He posits that he, in fact, has been rehabilitated for the

underlying drug offense that is the basis of his sentence of probation. Thus,

he opines that, since probation has ceased to serve its original purpose, he

should not have been deemed in violation. We disagree.

                                       - 10 -
J-S58028-16



         Contrary to Appellant’s assertions, the certified record confirms both

the trial court’s finding that Appellant violated the terms of probation and its

determination that probation has proven ineffective.             During the VOP

hearing, Probation Agent Anthony Mondello testified that he was the

designated agent for sex offenders within the Allentown District.            N.T.,

4/22/15, at 3. Since Appellant had been convicted of a sex offense in an

unrelated case, Agent Mondello was also assigned to supervise his probation

in the present case.         Id.   Agent Mondello explained that one of the

conditions of Appellant’s probation was that he remain within the five-county

supervision district. Id. at 3. On November 30, 2014, Appellant received a

traffic citation in Carbon County, which is outside the Allentown District. Id.

at 4.      Thereafter, on January 15, 2015, Appellant admitted to Agent

Mondello that he had violated this specific condition on five separate

occasions. Id. at 4, 5. Agent Mondello filed the notice of violation one week

later.     During the VOP hearing, Appellant again acknowledged that he

violated this condition of probation, although he attempted to justify the

violations as necessary to attend church services. Id. at 8-9.

         As it relates to whether the probation has proven ineffective, Appellant

testified during the VOP hearing that he requested permission to attend

religious services outside of the supervision district but Agent Mondello

refused consent.      Id.   Specifically, in response to the trial court’s inquiry,

Appellant recalled, “there was a time [when] Mondello said, ‘I’m not allowing

                                        - 11 -
J-S58028-16



you to go to religious services at all.’” Id. at 9.   In contrast to Appellant,

Agent Mondello denied that Appellant requested to travel outside the district.

Id. In fact, he declared, “I have no idea why he was traveling outside the

district.” Id. at 6.

      In finding that the Commonwealth established by a preponderance of

evidence that Appellant violated the conditions of probation and that

probation has proven ineffective, the trial court concluded, “To me it’s a very

clear violation, [Appellant] admitted leaving [the district], he received a

citation outside of it. . . . I believe factually the agent’s statement that he

did not allow [Appellant] to leave, therefore, I find [a] violation.” Id. at 10.

In the Rule 1925(a) opinion, the trial court expounded,

      This Court was not satisfied with Appellant's conduct while on
      probation. His uncooperative attitude, disregard for the rules and
      conditions of supervision, and disrespect of this Court's authority
      were all indications that probation was not serving its
      rehabilitative purposes or deterring antisocial conduct. The
      Appellant is under court supervision for a set period of time as
      an alternative to incarceration. Whether or not he has been
      rehabilitated is not his judgment to make. Appellant cannot bend
      or choose which rules apply to him while under supervision.

Trial Court Opinion, 1/19/16, at 16-17.

      Thus, reviewing the record in the light most favorable to the

Commonwealth as the verdict winner, it is clear that Appellant disregarded

the condition of probation that limited his travel outside of the district and

then lied to the trial court about having entreated Agent Mondello for

permission, only to be arbitrarily denied.    Appellant’s repeated defiance of

                                     - 12 -
J-S58028-16



the travel constraints evince his aversion to the Board’s supervision. All of

the foregoing evidence supports both the trial court’s determination that a

violation existed and its finding that Appellant’s attempt to obscure his

malfeasance demonstrates that probation has been ineffective. Accordingly,

Appellant’s claim fails.

      Appellant’s third preserved argument asserts that the trial court erred

in failing to hold a timely VOP hearing pursuant to Pa.R.Crim.P. 708(b)(1),

governing the administration of VOP proceedings.       That rule provides in

pertinent part as follows:

      (B) Whenever a defendant has been sentenced to probation or
      intermediate punishment, or placed on parole, the judge shall
      not revoke such probation, intermediate punishment, or parole
      as allowed by law unless there has been:

      (1) a hearing held as speedily as possible at which the defendant
      is present and represented by counsel; and

      (2) a finding of record that the defendant violated a condition of
      probation, intermediate punishment, or parole.

Pa.R.Crim.P. 708(B).

      This Court has interpreted “speedily as possible” as requiring a hearing

within a reasonable time. Commonwealth v. Christmas, 995 A.2d 1259,

1262 (Pa.Super. 2010). There is no presumptive reasonable period in which

the Commonwealth must revoke probation.        Id. at 1263.   Instead, courts

must consider whether the delay was reasonable under the circumstances of

the specific case and whether the defendant was prejudiced by the delay.



                                    - 13 -
J-S58028-16



Id. “In evaluating the reasonableness of a delay, the court examines three

factors: the length of the delay; the reasons for the delay; and the prejudice

resulting to the defendant from the delay.” Id. (quoting Commonwealth v.

Woods, 965 A.2d 1225, 1227 (Pa.Super. 2009)).

      Appellant complains that Agent Mondello did not file a notice of

violation in this case until three months after Appellant was issued a traffic

citation outside of the Allentown District, and the VOP hearing was not

conducted until the following month.    Thus, Appellant posits that the four

month delay between the technical violation and the VOP hearing was not

only unreasonable but also prejudicial to his defense.      As to the latter

assertion, he argues that the delay “caused loss of witnesses that could have

testified [about] the nature of his travel [to Carbon County]” and refuted the

Agent Mondello’s testimony that Appellant failed to request permission to

leave the area to attend religious services. Appellant’s brief at 27. Neither

of these assertions has merit.

      First, the four-month delay is not unreasonable.      As we stated in

Christmas, supra at 1263, “When examining the reasons for the delay, the

court looks at the circumstances surrounding the delay to determine whether

the Commonwealth acted with due diligence in scheduling the revocation

hearing.” Agent Mondello explained that, while Appellant received a traffic

violation in Carbon County on November 30, 2014, the Board did not

discover Appellant’s violations until January 15, 2015, when Appellant

                                    - 14 -
J-S58028-16



admitted to Agent Mondello and a member of his staff that he had traveled

to Carbon County on approximately five occasions while under the Board’s

supervision. Agent Mondello issued notice of the probation violation seven

days later, and the VOP hearing occurred within one month. As the notice

was issued within seven days of the date the Board discovered the violation,

we reject Appellant’s claim that the delay was unreasonable.       Moreover,

starting with the date that the Commonwealth received notice of Appellant’s

traffic violation in Carbon County and Appellant’s acknowledged violations of

the travel restrictions, all of the events leading to the VOP hearing one

month later proceeded in a timely fashion.          Appellant’s assertion of

unreasonable delay is meritless.

      Furthermore, Appellant’s claim of prejudice is specious.          While

Appellant makes vague references to witnesses who would have testified on

his behalf but for the purported delay, he neglected to identify the

witnesses, assert their unavailability during the VOP hearing, or explain how

the purported delay caused their absence. No relief is due.

      Finally, Appellant levels several challenges to the discretionary aspect

of his sentence.   Our standard of review when an appeal challenges the

discretionary aspect of sentencing requires that this Court conduct a four-

part analysis to determine: (1) whether Appellant has filed a timely notice of

appeal; (2) whether the issue was preserved at sentencing or in a motion to

modify the sentence; (3) whether the brief contains a statement of the

                                    - 15 -
J-S58028-16



reasons relied upon for the appeal in compliance with Pa.R.A.P 2119(f), and;

(4) whether there is a substantial question that the sentence appealed from

is not appropriate under the sentencing code. Commonwealth v. Bullock,

948 A.2d 818, 825-826 (Pa. Super. 2008).

      Instantly, we have judged Appellant’s notice of appeal timely.

However, only one of the litany of challenges that Appellant raised pursuant

to Rule 1925(b) and Rule 2119(f) were actually asserted in the trial court,

i.e., the trial court erred in imposing total confinement for violating a

technical condition of probation. While Appellant raised several challenges

for the first time in his Rule 1925(b) statement, those claims are not

reviewable. See Steiner v. Markel, 968 A.2d 1253, 1257 (Pa. 2009)

(including issue in Rule 1925(b) statement will not cure failure to raise issue

below). Accordingly, we limit our review to the isolated issue regarding the

imposition of total confinement, which we find raises a substantial question

that the sentence is inappropriate under the sentencing code.             See

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa.Super. 2010) (“The

imposition of a sentence of total confinement after the revocation of

probation for a technical violation, and not a new criminal offense, implicates

the ‘fundamental norms which underlie the sentencing process.’”).

      In Crump, we reiterated the following pertinent principles:

            When imposing a sentence of total confinement after a
      probation revocation, the sentencing court is to consider the
      factors set forth in 42 Pa.C.S. § 9771. Commonwealth v.

                                    - 16 -
J-S58028-16



      Ferguson, [893 A.2d 735 (Pa.Super. 2006)]. Under 42 Pa.C.S.
      § 9771(c), a court may sentence a defendant to total
      confinement subsequent to revocation of probation if any of the
      following conditions exist:

         1. the defendant has been convicted of another crime; or

         2. the conduct of the defendant indicates that it is likely
         that he will commit another crime if he is not imprisoned;
         or

         3. such a sentence is essential to vindicate the authority
         of the court.

Crump, supra, at 1282-1283. “Sentencing is a matter vested within the

discretion of the trial court and will not be disturbed absent a manifest abuse

of discretion.” Id. at 1282. The trial court does not have to engage in a

lengthy discourse of its reasons for imposing a given sentence or specifically

identify the statute in question.   Id. at 1283.   However, “the record as a

whole must reflect the sentencing court’s consideration of the facts of the

crime and character of the offender.” Id.

      Herein, the trial court indicated that confinement was necessary to

vindicate its authority. It justified the sentence of confinement as follows:

             In the present case, prior to imposing sentence, this Court
      had the benefit of recommendations from the Lackawanna
      County Adult Probation and Parole Department, as well as the
      presentence investigation report from the sentence that
      Appellant violated, which were reviewed in their entirety. This
      Court considered the underlying sentence imposed, the
      guidelines ranges the Appellant was facing, and the fact that
      Appellant was given a sentence in the mitigated range, and the
      fact that Appellant did not abide by this Court's sentence.

            ....

                                    - 17 -
J-S58028-16




              As discussed throughout this opinion, Appellant has
        failed to follow the sentence imposed and blatantly
        disrespects the authority and supervision of this Court. As
        such, this Court imposed an appropriate sentence, which
        considered all facts and circumstances, the guidelines, and the
        purposes of sentencing. Therefore, since no abuse of discretion
        occurred, this Court's April 22, 2015 sentence should be
        affirmed.

Id. at 32 (emphasis added).

        In sum, the court concluded that total confinement was warranted

pursuant to 42 Pa.C.S. § 9771(c) (2) and (3). Appellant’s course of conduct

while he was on special probation demonstrated his disdain for the Board’s

supervision, the trial court’s directions, and the need for total confinement.

Appellant knowingly disregarded the conditions of special probation and

traveled outside of the designated area without permission on several

occasions. Indeed, but for the isolated traffic citation he received in Carbon

County during November 2014, the trial court would never have discovered

that Appellant was openly flaunting the conditions of special probation. Even

after    being   discovered,   however,   Appellant   attempted   to   deflect

accountability by alleging that Agent Mondello arbitrarily refused his request

to attend church services outside the district. Moreover, the court observed

that, while Appellant was serving probation, he had been discharged from

his sex offender treatment due to his “failure to complete assignments,

dishonesty, and manipulative behaviors,” including an attempt to circumvent

social media restrictions by instructing a third party to open a Facebook

                                    - 18 -
J-S58028-16



account on his behalf and post photos of Appellant at his direction.   Trial

Court Order, 4/22/15, at 1-2.

      In light of Appellant’s disregard for the conditions governing his

probation and his attempt to avoid responsibility for his transgressions, we

do not disturb the trial court’s determination that confinement was

warranted to vindicate its authority.

      Judgement of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/2016




                                    - 19 -